Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Dual input power supply with shortened switching or UPS with shortened switching.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Joos et al. (An On-line UPS with Improved Input-Output Characteristics) in view of Mima et al. (US 20160373017)
With respect to claims 1, 6, 8 and 13 Joos teaches a power supply apparatus (see Fig 2), comprising: a power conversion circuit (see inverter) coupled between a DC power source (battery) and a power supply terminal (connection to load) and configured to perform a converter operation according to a DC voltage of the DC power source to generate a output voltage (voltage output from inverter); a first switching circuit (solid state breaker) coupled between an AC power source (commercial 

With respect to claim 4 Joos teaches the power converter comprises DC to AC conversion circuit. Mima teaches a DC to DC conversion circuit coupled to the DC power source and configured to perform the boosting operation according to the DC voltage to generate the boost voltage. It would have been obvious to one having ordinary skill in art at the time of the invention to modify Joos to include the use of a DC conversion circuit for the benefit of adapting the battery output voltage as needed.
With respect to claims 5 and 11 Joos teaches determines that the AC power source is abnormal (failure), the control circuit generates a pulse width modulation signal group (signals to solid state switches of inverter) according to the detected voltage polarity and the detected voltage value, and the power conversion circuit converts the voltage to the backup AC voltage according to the pulse width modulation signal group. Joos does not detail the operation of the control unit to record voltage values. The Examiner takes Official Notice that it is well known to record voltage polarity value. It would have been obvious to one having ordinary skill in art at the time of the invention to modify Joos to record the voltage values in order to determine the abnormal voltage has occurred. 
With respect to claim 7 and 14 Joos teaches the known use of charging the (see battery charging loop, pg. 601) the battery in the by controlled switching with the control of the solid state switches.
With respect to claim 12 Joos as modified above teaches controlling the power conversion circuit to convert the voltage to the backup AC voltage (voltage output from battery during AC failure) .
Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Joos et al. (An On-line UPS with Improved Input-Output Characteristics) in view of Mima et al. (US 20160373017) in view of Tsai (US 20150303688)
With respect to claims 2 and 9 Joos teaches the power supply however does not teach determining the normal/abnormal function of the converter. Tsai teaches the known operation of determining the operation of the converter (paragraph 0045). It would have been obvious to one having ordinary skill in art at the time of the invention to modify Joos to include the use of operation to determine the normal operation of the converter for the benefit of insuring reliable continued output power.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Fin whose telephone number is (571)272-5921.  The examiner can normally be reached on Monday-Friday 9am-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL FIN
Primary Examiner
Art Unit 2836



/MICHAEL R. FIN/Primary Examiner, Art Unit 2836